          Case 3:20-cv-05213-BHS Document 1 Filed 03/09/20 Page 1 of 8




 1
 2
 3
 4
 5
 6
                       United States District Court
 7
 8
              Western District of Washington, Tacoma Division
 9                                              )   Case No.:
     Alyssa Reische,
10
                                                )
                                                )
                                                )   COMPLAINT FOR DAMAGES
11                                              )   AND INJUNCTIVE RELIEF
12
                            Plaintiff,          )   PURSUANT TO THE TELEPHONE
                                                )
     v.                                         )   CONSUMER PROTECTION ACT,
13                                              )   47 U.S.C. § 227, ET SEQ.
14                                              )
     Setschedule, LLC,                          )
15                                              )   Jury Trial Demanded
                                                )
16                         Defendant            )
                                                )
17                                        Introduction
18   1.      Alyssa Reische (“Plaintiff”), brings this Complaint for damages, injunctive
19
             relief, and any other available legal or equitable remedies, resulting from the
20
             illegal actions of Setschedule, LLC (“Setschedule” or “Defendant”), in
21
             negligently and/or intentionally contacting Plaintiff on Plaintiff’s cellular
22
             telephone, in violation of the Telephone Consumer Protection Act, 47 U.S.C.
23
             § 227 et seq. (“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff alleges
24
             as follows upon personal knowledge as to herself and his own acts and
25
             experiences, and, as to all other matters, upon information and belief,
26
             including investigation conducted by his attorneys.
27
     2.      The TCPA was designed to prevent calls like the ones described within this
28




     Complaint                                  1
          Case 3:20-cv-05213-BHS Document 1 Filed 03/09/20 Page 2 of 8




 1           complaint, and to protect the privacy of citizens like Plaintiff. “Voluminous

 2           consumer complaints about abuses of telephone technology – for example,
 3           computerized calls dispatched to private homes – prompted Congress to pass
 4           the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
 5   3.      In enacting the TCPA, Congress intended to give consumers a choice as to
 6           how creditors and telemarketers may call them, and made specific findings
 7           that “[t]echnologies that might allow consumers to avoid receiving such calls
 8           are not universally available, are costly, are unlikely to be enforced, or place
 9           an inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11.
10          Toward this end, Congress found that:
11
12                [b]anning such automated or prerecorded telephone calls to the
                  home, except when the receiving party consents to receiving the
13
                  call or when such calls are necessary in an emergency situation
14                affecting the health and safety of the consumer, is the only
15                effective means of protecting telephone consumers from this
                  nuisance and privacy invasion.
16
17          Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012
18          WL 3292838, at* 4 (N.D. Ill. Aug. 10, 2012) (citing Congressional findings
19          on TCPA’s purpose).
20
     4.     Congress also specifically found that “the evidence presented to the Congress
21
            indicates that automated or prerecorded calls are a nuisance and an invasion
22
            of privacy, regardless of the type of call….” Id. at §§ 12-13. See also, Mims,
23
            132 S. Ct. at 744.
24
     5.     As Judge Easterbrook of the Seventh Circuit recently explained in a TCPA
25
            case regarding calls similar to this one:
26               The Telephone Consumer Protection Act … is well known for its
27               provisions limiting junk-fax transmissions. A less-litigated part of
                 the Act curtails the use of automated dialers and prerecorded
28

      Complaint                                                             Kazerouni Law Group
                                                 2                      245 Fischer Ave., Suite D1
                                                                           Costa Mesa, CA 92626
           Case 3:20-cv-05213-BHS Document 1 Filed 03/09/20 Page 3 of 8




 1                 messages to cell phones, whose subscribers often are billed by the
                   minute as soon as the call is answered—and routing a call to
 2
                   voicemail counts as answering the call. An automated call to a
 3                 landline phone can be an annoyance; an automated call to a cell
 4
                   phone adds expense to annoyance.
              Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
 5
 6                                    Jurisdiction and Venue

 7   6.      This Court has federal question jurisdiction because this case arises out of

 8           violation of federal law. 47 U.S.C. §227(b); Mims v. Arrow Fin. Servs., LLC,
 9           132 S. Ct. 740 (2012).
10   7.      Venue is proper in the United States District Court for the Western District of
11           Washington pursuant to 18 U.S.C. § 1391(b) because Defendant is subject to
12           personal jurisdiction in the County of Pierce, City of Tacoma, State of
13           Washington because it is a corporation doing business in the County of
14           Pierce, City of Tacoma, State of Washington.
15                                            Parties
16   8.      Plaintiff is, and at all times mentioned herein was, a resident of the City of
17           Tacoma, County of Pierce, State of Washington.
18   9.      Plaintiff is, and at all times mentioned herein was, a “person” as defined by
19
             47 U.S.C. § 153 (39).
20
     10.     Defendant is located in the in the State of California and registered as a
21
             limited liability company in the State of California.
22
     11.     Defendant is, and at all times mentioned herein was, a corporation and a
23
             “person,” as defined by 47 U.S.C. § 153 (39).
24
     12.     At all times relevant, Defendant conducted business in the State of
25
             Washington and in the County of Pierce, within this judicial district.
26
     ///
27
     ///
28

       Complaint                                                            Kazerouni Law Group
                                                 3                      245 Fischer Ave., Suite D1
                                                                           Costa Mesa, CA 92626
       Case 3:20-cv-05213-BHS Document 1 Filed 03/09/20 Page 4 of 8




 1                                    Factual Allegations

 2   13.   In or about April 2017, Plaintiff signed up for a service with Defendant in an
 3         attempt to obtain real estate client leads.
 4   14.   Subsequently, Plaintiff realized that the leads that Plaintiff received from
 5         Defendant were all elderly people who did not want to be contacted by a real
 6         estate agent such as Plaintiff.
 7   15.   Therefore, Plaintiff canceled the service with Defendant in or about April
 8         2017 via an email to Defendant’s representative, Paula.
 9   16.   Despite Plaintiff canceling her service with Defendant in or about April 2017,
10         Defendant continued to call Plaintiff with an autodialer.
11   17.   Since April 2017, Plaintiff has received over 60 autodialed calls from
12         Defendant.
13
     18.   Plaintiff has told Defendant to stop calling Plaintiff approximately 30-40
14
           times by phone, email and through Better Business Bureau complaints
15
           starting in April 2017.
16
     19.   The purpose of Defendant’s calls to Plaintiff was to solicit Plaintiff’s
17
           business.
18
     20.   On June 7, 2017, Plaintiff sent an email to Defendant stating that “I have
19
           already spoke to a manager a couple times. Take me off the list.”
20
     21.   On June 8, 2017, Plaintiff sent her ninth request to be removed from
21
           Defendant’s call list in an email to Defendant.
22
     22.   Plaintiff has told Defendant to stop calling Plaintiff on her cellular telephone.
23
24   23.   From around April 2017 to the present, Defendant called Plaintiff on

25         Plaintiff’s cellular telephone number ending in 3176 over 60 times via an

26         “automatic telephone dialing system” (“ATDS”), as defined by 47 U.S.C. §
27         227(a)(1), using an “artificial or prerecorded voice” as prohibited by 47
28         U.S.C. § 227(b)(1)(A).

      Complaint                                                             Kazerouni Law Group
                                                 4                      245 Fischer Ave., Suite D1
                                                                           Costa Mesa, CA 92626
       Case 3:20-cv-05213-BHS Document 1 Filed 03/09/20 Page 5 of 8




 1   24.   This ATDS has the capacity to store or produce telephone numbers to be

 2         called, using a random or sequential number generator.
 3   25.   Plaintiff estimates that she received over 60 calls between April 2017 and the
 4         present and the calls are continuing.
 5   26.   When Plaintiff answered Defendant’s phone calls, there was often either
 6         silence or a prerecorded massage indicating that an ATDS was in use.
 7   27.   Defendant called Plaintiff using the numbers (407) 550-0982 and (551) 722-
 8         7831, and (949) 484-7706 among others.
 9   28.   Defendant did not have consent to call Plaintiff on Plaintiff’s cellular
10         telephone especially since Plaintiff expressly revoked consent for Defendant
11         to call Plaintiff’s cellular telephone number.
12   29.   Any prior consent Defendant had to call Plaintiff was clearly revoked by her
13
           numerous requests for Defendant to stop calling her.
14
     30.   The telephone number Defendant called was assigned to a cellular telephone
15
           service for which Plaintiff incurs a charge for incoming calls pursuant to 47
16
           U.S.C. § 227(b)(1).
17
     31.   The telephone call constituted a call that was not for emergency purposes as
18
           defined by 47 U.S.C. § 227(b)(1)(A)(i).
19
     32.   Plaintiff did not provide Defendant or its agent(s) prior express consent to
20
           receive the calls to his cellular telephone, via an ATDS or an artificial or
21
           prerecorded voice, pursuant to 47 U.S.C. § 227 (b)(1)(A).
22
     33.   The telephone call by Defendant, or its agent(s), violated 47 U.S.C. §
23
24         227(b)(1).

25   34.   Through Defendant’s actions, Plaintiff suffered an invasion of a legally

26         protected interest in privacy, which is specifically addressed and protected by
27         the TCPA.
28   35.   Plaintiff was personally affected because she was frustrated and distressed

      Complaint                                                            Kazerouni Law Group
                                                5                      245 Fischer Ave., Suite D1
                                                                          Costa Mesa, CA 92626
       Case 3:20-cv-05213-BHS Document 1 Filed 03/09/20 Page 6 of 8




 1         that despite Plaintiff telling Defendant to stop calling her on her cell phone,

 2         Defendant continued to harass Plaintiff with calls using an ATDS.
 3   36.   Defendant’s calls forced Plaintiff to live without the utility of her cellular
 4         phone by forcing Plaintiff to silence her cellular phones and/or block
 5         incoming numbers.
 6                                   First Cause of Action
 7                              Negligent Violations Of The
 8                     Telephone Consumer Protection Act (TCPA)
 9                                      47 U.S.C. 227
10   37.   Plaintiff incorporates by reference all of the above paragraphs of this
11         Complaint as though fully stated herein.
12   38.   The foregoing acts and omissions of Defendant constitute numerous and
13
           multiple negligent violations of the TCPA, including but not limited to each
14
           and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
15
     39.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq.,
16
           Plaintiff is entitled to an award of $500.00 in statutory damages, for each and
17
           every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
18
     40.   Plaintiff is also entitled to and seeks injunctive relief prohibiting such
19
           conduct in the future.
20
                                    Second Cause of Action
21
                              Knowing and/or Willful Of The
22
                       Telephone Consumer Protection Act (TCPA)
23
24                                      47 U.S.C. 227

25   41.   Plaintiff incorporates by reference all of the above paragraphs of this

26         Complaint as though fully stated herein.
27   42.   Plaintiff made numerous requests for Defendant to stop calling her cell
28         phone.

      Complaint                                                           Kazerouni Law Group
                                               6                      245 Fischer Ave., Suite D1
                                                                         Costa Mesa, CA 92626
       Case 3:20-cv-05213-BHS Document 1 Filed 03/09/20 Page 7 of 8




 1   43.   Each call after Plaintiff’s first received call in or around April 2017 where

 2         Plaintiff requested Defendant stop calling her cell phone constitute a knowing
 3         and/or willful violation of the TCPA.
 4   44.   The foregoing acts and omissions of Defendant constitute numerous and
 5         multiple knowing and/or willful violations of the TCPA, including but not
 6         limited to each and every one of the above-cited provisions of 47 U.S.C. §
 7         227 et seq.
 8   45.   As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
 9         227 et seq., Plaintiff is entitled to an award of $1,500.00 in statutory
10         damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B)
11         and 47 U.S.C. § 227(b)(3)(C).
12   46.   Plaintiff is also entitled to and seeks injunctive relief prohibiting such
13
           conduct in the future.
14
                                        Prayer For Relief
15
           Wherefore, Plaintiff respectfully requests the Court grant Plaintiff the
16
     following relief against Defendant:
17
                         First Cause of Action for Negligent Violation of
18
                               the TCPA, 47 U.S.C. § 227 Et Seq.
19
           - As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
20
     Plaintiff seeks for herself $500.00 in statutory damages, for each and every
21
     violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
22
           - Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
23
24   conduct in the future.

25         - Any other relief the Court may deem just and proper.

26          Second Cause of Action For Knowing and/or Willful Violations of
27                             the TCPA, 47 U.S.C. § 227 Et Seq.
28         - As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §

      Complaint                                                           Kazerouni Law Group
                                                7                     245 Fischer Ave., Suite D1
                                                                         Costa Mesa, CA 92626
       Case 3:20-cv-05213-BHS Document 1 Filed 03/09/20 Page 8 of 8




 1   227(b)(1), Plaintiff seeks for herself $1,500.00 in statutory damages, for each and

 2   every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 3       - Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
 4   conduct in the future.
 5       - Any other relief the Court may deem just and proper.
 6                                       Trial By Jury
 7   47. Pursuant to the seventh amendment to the Constitution of the United States of
 8       America, Plaintiff is entitled to, and demands, a trial by jury.
 9
10   Respectfully submitted,                        Kazerouni Law Group
11
12
13   Date: March 9, 2020                      By: /s/ Ryan L. McBride
14                                                Ryan L. McBride (50751)
                                                  Kazerouni Law Group
15                                                245 Fischer Ave., Suite D1
16                                                Costa Mesa, CA 92626
                                                  P: (800) 400-6808 x14
17                                                F: (800) 520-5523
18
                                                    Attorneys for Plaintiff
19
20
21
22
23
24
25
26
27
28

      Complaint                                                             Kazerouni Law Group
                                                8                       245 Fischer Ave., Suite D1
                                                                           Costa Mesa, CA 92626
